Exhibit SEPARATION AGREEMENT AND GENERAL RELEASE THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is hereby executed and effective as of January 6, 2010, by and between CELSION CORPORATION (“Celsion”) and SEAN MORAN (“Moran”), who are collectively referred to herein as the “Parties.” WHEREAS the Parties desire and agree to fully and finally resolve any and all existing or potential issues, claims, causes of action, grievances and disputes that do, or could relate thereto or arise out of their employment relationship or severance thereof, without any admission of liability or finding or admission that any of Celsion’s or Moran’s rights, under any statute, claim or otherwise, were in any way violated.
